DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Examiner acknowledges that Applicant filed a first election on October 1, 2022, and then subsequently (on October 4, 2022) filed a second election, indicating that the election made on October 1, 2022 was being retracted in favor of the election filed on October 4, 2022.  
Applicant’s election without traverse of the second species (shown in Figures 1-4, and in which the step of assigning the workpiece geometry to be produced to the unprocessed region of the blank is carried out automatically by the computer 24 via a computer-aided manufacturing, i.e., CAM, system) in the reply filed on October 4, 2022 is acknowledged.  
Claims 9 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s):
the “software algorithm that computes the division based on a contrast between the processed region and the unprocessed region”, as set forth in claim 7; and
the “CAM (computer-aided manufacturing) system”, as set forth in claim 10.
No new matter should be entered. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Comments on Claims 6 and 12 
It is noted that claim 6 recites “the longitudinal axis of the at least one camera is aligned coaxially to the unprocessed region of the blank”.  It is noted that as long as a longitudinal axis of “the at least one camera” can be considered to intersect the claimed unprocessed region of the blank, this limitation will be considered to have been met, as no particular axis of the unprocessed region is recited with which the recited longitudinal axis re the at least one camera is to be “aligned coaxially”.
Additionally, regarding claim 12, it is noted that claim 12 depends from itself.  That being said, for purposes of an analysis of claim 12 with respect to the prior art, claim 12 is being treated as if it depends from claim 1.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is noted that herein, line numbers of claims are in reference to the line number of that claim, as opposed to being in reference to the line numbers provided on the page.  Thus, for example, claim 1, line 4, begins “processing machine; a computer…” (which line is on line 5 of page 15).
In claim 1, line 3, it is unclear as set forth in the claim whether “a control unit” is intended to be set forth as being part of the processing machine, or whether the control unit is intended to be set forth as additional to the processing machine.  A similar situation exists for each of the items listed in lines 4-7 of claim 1 (e.g., “a computer…”; “a workpiece holder”; “an image recording unit…”).  
In claim 1, lines 3-4, the claim sets forth “a control unit for control and electrical supply of the processing machine”.  However, it is unclear as set forth in the claim with what “and electrical supply of the processing machine” is intended to go, e.g., a control unit that is “for” electrical supply of the processing machine; the processing machine comprises (an) electrical supply for the processing machine; merely reciting that there is an electrical supply for the processing machine; etc.
	In claim 1, line 6, it is unclear as set forth in the claim whether “a blank” is intended to be the same as, or different from, the “blank” previously recited in line 1 of the claim.  Likewise, in claim 1, line 8, it is unclear as set forth in the claim whether “a blank” is intended to be the same as, or different from, either the “blank” previously recited in line 1 of the claim or the “blank” previously recited in line 6 of claim 1.  Resultantly, all subsequent recitations (such as, for example, “the blank” in claim 1, lines 9, 11, 13, and 14, in claim 2, lines 1 and 2, in claim 6, line 4, and in claim 10, line 2) of “the blank” throughout the claims lack sufficient clear antecedent basis in the claims, as it is unclear which specific “blank” is intended to be referenced (i.e., the “blank” of claim 1, line 1; the “blank” of claim 1, line 6; or the “blank” of claim 1, line 8.
	In claim 3, line 2, it is unclear as set forth in the claim whether “a housing” is intended to be the same as, or additional to, the “housing” previously recited in claim 1, line 2.  If, as it appears, the “housing” of claim 3 is intended to be the same as the previously-recited housing, Applicant may wish to consider language such as “the housing” (instead of “a housing”) in claim 3.
	In claim 6, line 1, the limitation “the camera” lacks sufficient clear antecedent basis in the claim.  In particular, it is noted that claim 4 (from which claim 6 depends) previously recited “at least one camera”, thus setting forth a range of one camera up to an infinite number of cameras.  That being said, it is thus unclear which specific camera from the range “at least one camera” is intended to be referenced via the recitation of “the camera” in claim 6, line 1.
	In claim 6, the claim recites “wherein the camera has a longitudinal axis, further comprising orienting the at least one camera…”  That said, it appears that the claim is reciting that either the longitudinal axis or the camera further comprises (a step of) orienting the at least one camera.  It is unclear how or in what regard an object, i.e., a camera, or an imaginary line/axis, is to be considered to comprise an action (i.e., orienting).  That said, in the event that such is in keeping with Applicant’s intent, Applicant may wish to consider inserting language such as “the method” immediately prior to “further comprising” in claim 6, line 2.
	In claim 8, the claim recites “further comprising a light source for increasing the contrast below the workpiece holder”.  However, it is unclear as set forth in the claim what is being set forth as “below the workpiece holder”, i.e., the increasing of the contrast, or the light source.  In the event that such is intended to indicate that the light source is below the workpiece holder, Applicant may wish to consider language similar to “further comprising arranging a light source below the workpiece holder, which light source is for increasing the contrast between the processed region and the unprocessed region”.  
	In claim 11, the claim recites “wherein the processing machine comprises a workpiece changer, further comprising the step of storing a plurality of blanks in the workpiece changer”.  However, grammatically, it is unclear what is intended to be set forth as “further comprising the step of storing a plurality of blanks in the workpiece changer”, i.e., the workpiece changer, the processing machine, or the method according to claim 1 (and it is unclear how or in what regard an object such as the workpiece changer or processing machine are to be considered to comprise a function, i.e., the step of storing).  In the event such is intended to reference the method, Applicant may wish to consider adding language such as “the method” immediately prior to “further comprising” in line 2 of claim 11.
	It is noted that claim 12 depends from itself (i.e., claim 12 recites “[T]he method according to claim 12”), rendering it unclear what limitations the claim is intended to include.  That being said, as noted above, for purposes of an analysis of claim 12 with respect to the prior art, claim 12 is being treated as though it depends from claim 1.  However, appropriate correction is required.  That being said, however, it is noted that the limitation “the plurality of blanks”, as well as the limitation “the workpiece changer” would both lack sufficient antecedent basis in the claim should the claim be amended to depend from claim 1.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted that claim 7 recites “wherein performing the division between the processed region and the unprocessed region includes using a software algorithm that computes the division based on a contrast between the processed region and the unprocessed region”.  However, it is noted that no details of such software algorithm are provided in the specification as originally filed, beyond just merely stating that a software algorithm is used to perform the function.  
See, for example, the paragraph beginning on page 5, line 3, and the paragraph beginning on page 5, line 13, which are shown below:

It is advantageously provided that the division of the blank is calculated by means of a software algorithm on the basis of the contrast between the processed region and the unprocessed region. Below the workpiece holder, preferably a light source for increasing the contrast is provided. When producing a dental prosthesis, the material is removed from the blank across its entire height so that cutouts are produced at the blank. The light source shines through the cutouts of the blank so that the cutouts can be more precisely differentiated from the still present material of the blank. Due to the increase of the contrast, the software algorithm can compute in a reliable manner the contours between processed regions and unprocessed regions.
The assignment of the workpiece geometry to be produced to the unprocessed region of the blank is realized preferably in an automated fashion by the control unit. In an alternative embodiment according to the invention of the processing machine, the assignment of the workpiece geometry to be produced to the unprocessed region of the blank is carried out by the computer by means of a CAM system. In this context, the image data processed by the software algorithm are transmitted to the CAM system. Thus, the CAM system has available the contour of the blank which is clamped in the workpiece receptacle. On the basis of this contour, the workpiece geometry to be processed can be positioned in the unprocessed region of the blank. Subsequently, the CAM system issues an NC (numerical control) program that is transmitted to the control unit.
	See, also, for example, the paragraph beginning on page 9, line 18, which is shown below:
In an alternative embodiment of the processing machine 1, it can also be expedient to arrange the camera 13 off-center relative to the workpiece holder 10. As indicated schematically in FIG. 2, in such a case it is expedient to arrange the camera 13 in a pivoted position relative to the workpiece holder 10 in order to align the recording region of the camera 13 such that the recording region covers a blank 11 which is clamped in the workpiece holder 10. Accordingly, a complete recorded image of the blank 11 can be ensured. Due to the pivoted orientation of the camera 13 relative to the workpiece holder 10, the recorded image of the blank 11 is distorted so that the geometric conditions of the blank 11 no longer correspond to the real dimensions of the blank 11. As a compensation of the pivot angle of the camera 13, a software algorithm is employed which processes the image data and corrects the geometric conditions.

See, also, for example, the paragraph beginning on page 10, line 11, and the paragraph beginning on page 10, line 29, as well as the paragraph beginning on page 11, line 12, which are shown below:

For this purpose, the blank 11 is placed into the workpiece holder 10 and clamped therein, as is illustrated in FIG. 4 in the form of a flowchart. By means of the image recording unit 12, in particular the camera 13, an image of the blank 11 is recorded. The recorded image data are conveyed to the control unit 6. By means of an image-processing software, it is detected on the basis of the image data in which region the blank processing has already been done and which region is still unprocessed. The image-processing software operates by means of a software algorithm which recognizes the different regions of the blank 11 based on contrast. In order to produce increased contrast between the different regions, in a preferred embodiment of the processing machine 1 according to FIG. 2 a light source 18 is arranged below the workpiece holder 10. When the light source 18 is activated, the blank 11 is illuminated from below. The light is blocked by the blank 11; only in the cutouts 21 the light can shine through to the camera 13 so that the contrast between the regions is increased. The blank 11 is divided by the image-processing software into an unprocessed region 15 and into a processed region 14. In the processed region 14 further processing of a workpiece 16 is not possible. In the unprocessed region 15, on the other hand, further workpieces 16 can be produced.
In the preferred embodiment of the processing machine 1, the image-processing software is coupled to the computer 24. The processed image data are conveyed to a CAM (computer-aided manufacturing) system provided on the computer 24; the CAM system serves for NC (numerical control) programming of the workpieces 16. Alternatively, the image processing software can also be integrated directly in the CAM system. On the basis of the processed image data, the CAM system recognizes in which region of the blank 11 processing of the workpiece 16 can be realized. The CAM system positions virtually the workpiece geometry to be produced in the unprocessed region 15 of the blank 11. In this context, a comparison is performed to see whether the unprocessed region 15 is sufficiently large for manufacturing the workpiece 16. When this requirement is fulfilled, the corresponding NC (numerical control) program issues and the manufacture of the workpiece 16 is started. Should the unprocessed region 15 not be sufficiently large, the process is stopped. A new blank 11 must be inserted. The process begins from the start. Preferably, the process is performed automatically.
In an alternative embodiment of the processing machine 1, the image processing software is coupled only to the control unit 6 and transmits corresponding specifications on the clamped blank 11 to the control unit 6. The CAM system issues only the NC program for manufacturing the workpiece 16 and transmits the NC program to the control unit 6. In a separate routine performed in the control unit 6, a comparison is done to see whether the unprocessed region 15 of the blank 11 is sufficiently large for manufacturing the workpiece 16.
	Given that no details of the specifics of the software algorithm (recited in claim 7) are provided in the disclosure, the disclosure does not disclose such software algorithm in a manner so as to demonstrate possession thereof.
	That being said, Applicant may wish to instead consider language for claim 7 such as “wherein the performing of the division between the processed region and the unprocessed region involves automatically performing the division based on a contrast between the processed region and the unprocessed region”.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended (without broadening the claim in any way) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  It is noted that should independent claim 1 be rewritten or amended (without broadening) so as to overcome the rejection(s) under 35 USC 112(b), then dependent claim 9 would be eligible to be considered for rejoinder, as it would include all of the limitations of an allowable claim (i.e., independent claim 1).
Claims 2-6 and 10-13 would be allowable if rewritten (without broadening) to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 
Comment Regarding Non-Indication of Allowable Subject Matter
A thorough search has been conducted re the elected invention/claims.  That being said, though no art rejections are considered to presently apply to claims 7-8, no indication regarding the allowability of the subject matter of elected claims 7-8 with respect to the prior art is being made at this time due to the rejection(s) thereof based on 35 USC 112(a) set forth above, particularly given that is unclear what avenue Applicant might choose to pursue regarding, for example, changes to the claims to overcome the above-described issues with respect to 35 USC 112(a).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET.
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
October 5, 2022